Case 1:20-cv-04834-KAM-RML Document 2-21 Filed 10/08/20 Page 1 of 5 PageID #: 286




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  AGUDATH ISRAEL OF AMERICA, AGUDATH ISRAEL OF
  KEW GARDEN HILLS, AGUDATH ISRAEL OF MADISON,                                Civil Action No. 1:20-cv-04834
  AGUDATH ISRAEL OF BAYSWATER, RABBI YISROEL
  REISMAN, RABBI MENACHEM FEIFER, and STEVEN
  SAPHIRSTEIN,

                                                               Plaintiffs,

            vs

  GOVERNOR ANDREW CUOMO

                                                             Defendant.




                           AFFIDAVIT OF RABBI YISROEL REISMAN



          1.      I am a Plaintiff in this action, and I serve as the Rabbi of Agudath Israel of Madison,

  which is also a Plaintiff in this lawsuit.

  Our Synagogue

          2.      Agudath Israel of Madison is a synagogue that was founded in 1989. I have been

  its Rabbi since its inception. Our synagogue serves more than 300 men and women each week.

  Our primary activities are worship services, which are conducted every day. The services on

  Saturdays and on Jewish holidays are particularly important. Our main sanctuary has a legal

  capacity of 186, and our lower and upper levels each have capacities of more than 145.

          3.      Our synagogue has been fully compliant with all mandates issued by New York

  State and New York City since the onset of the pandemic. We suspended services in mid-March,



  110594784v3
Case 1:20-cv-04834-KAM-RML Document 2-21 Filed 10/08/20 Page 2 of 5 PageID #: 287




  and remained closed until permission was granted to resume services around Memorial Day. Since

  then, we have at all times operated in conformity with all health requirements. We are pleased

  that we have not had a congregant with COVID for many, many months.

          4.     We have added services to comply with the restrictions on capacity. To provide

  the most recent example, we are currently in the middle of the holiday of Succos. In normal times,

  we would have a single holiday service at 8:30am. In light of the pandemic, however, we had

  services at 7:15, 8:30 and 9:15, and the 8:30 service also used the courtyard that abuts our main

  sanctuary. Every congregant wears a mask, at every service.

  The Governor’s New Executive Order

          5.     The recently enacted executive order makes it impossible for my synagogue and

  congregants to fulfill both their religious obligations and their limitations of the new Order.

          6.     For synagogues in the “red zone,” as mine is, worship services are limited to 10

  people. For the Jewish holidays that we will observe this Friday, Saturday and Sunday, it is

  practically impossible to conduct services for all of our congregants.

          7.     This Friday, October 9, is the holiday of Hoshana Rabbah. It marks the conclusion

  of the Days of Judgment that began with Rosh Hashona. There are special, additional services and

  ritual that are required that day. In particular, there are seven additional prayers followed by the

  traditional beating of a willow branch in the synagogue. This tradition dates back two thousand

  years, to the times of the Temple. Services also require reading from a Torah scroll.

          8.     Hoshana Rabbah services take at least ninety to one hundred and twenty minutes.

  It is a practical impossibility to have services for my congregants on Hoshanna Rabba in groups

  limited to ten. Even if only two hundred people came to services, that would require twenty

  different services, each lasting at least ninety to one hundred twenty minutes, on Friday morning.




  110594784v3
Case 1:20-cv-04834-KAM-RML Document 2-21 Filed 10/08/20 Page 3 of 5 PageID #: 288




          9.     By contrast, under the existing rules, we could utilize all the various spaces of our

  synagogue to have four or five services, using indoor and outdoor space.

          10.    This Saturday, October 10, is the holiday of Shmini Atzeres. Among the special

  features of the holiday is the Yizkor service, which is the Prayer for Departed Relatives. This

  prayer is only recited four times a year. The next recitation is not until Passover, in April. These

  additional prayers by men and woman alike are particularly emotional, are led by the Rabbi, take

  an additional fifteen minutes and are only offered in group (rather than individual) prayer. It would

  be particularly devastating for congregants to be deprived of this prayer on Saturday. Yet under

  the Governor’s order, it is impossible for them to do so.

          11.    Shmini Atzeres is also the only day of the year when we read Ecclesiastes, which

  Orthodox Jews accept as the Book of Wisdom. In my and many other synagogues, it is read from

  a parchment and requires a trained cantor. Again, it is impossible to comply with both the Jewish

  law requirements to read Ecclesiastes in a congregate setting and the Governor’s new Order. We

  should not be forced to choose which mandate to follow. That is especially so when the existing

  capacity restrictions work and have been implemented.

          12.    The next day, Sunday October 11, is Simchas Torah. Its literal translation is the Joy

  of the Torah. In celebration of the completion of the annual cycle of Torah readings, each

  congregant is called to the Torah for a short reading. The Rabbi is then traditionally called to read

  the final portion of the Torah, after which the first portion of the Torah is read. These Torah

  readings, in addition to the regular services, take time.

          13.    Again, it is impossible to conduct services for all of our congregants on Simchas

  Torah if we are limited to ten worshippers. There simply is not enough time to do even the Torah

  readings required of the day, let along the services.




  110594784v3
Case 1:20-cv-04834-KAM-RML Document 2-21 Filed 10/08/20 Page 4 of 5 PageID #: 289




          14.     By contrast, we would be able to comply with both our religious and civil dictates

  if the existing capacity restrictions remain in place through this holiday period.

  The Disproportionate Impact of the Executive Order on Orthodox Worship Services

          15.     In addition to being targeted at Orthodox Jews the Order essentially only truly limits

  Orthodox worship services. Here is why:

          16.     This Order covers limited geographic areas. There are no restrictions in adjacent

  areas. Thus, the Orthodox Jew in a red zone can continue to shop at the supermarket ten minutes

  away that he regularly drives to and can continue to go to the office in downtown Brooklyn or

  Manhattan that she regularly commutes to. But since Orthodox Jews are prohibited from vehicular

  travel on Saturdays and Holidays, they worship in synagogues close to their homes that they can

  walk to. For that reason, Orthodox synagogues are clustered in the residential neighborhoods of

  their congregants. The effect of this is that the only activity of my congregants that the Order

  makes impossible is their worship on the upcoming holidays.

          17.     For the same reasons, it is only Orthodox Jews who will experience the full effects

  of this Order. There is no doubt that other religious worshippers and ministers fall into these zones

  as well. But the worshipper and officiant who attends Friday services at their mosque at least

  retains the option to travel to a nearby mosque for services. Similarly, the Catholic parishioner

  and priest whose Sunday Church service is impacted can travel to Church in an adjacent

  community. It is only the Orthodox Jewish worshipper who is totally deprived of the ability to

  participate in services.

          18.     To be clear, the foregoing is not meant to diminish or justify the impact on our co-

  religionists. The Order unfairly, unnecessarily and unconstitutionally restricts their Free Exercise

  of Religion. We merely note the disproportionate effect the Order has on Orthodox Jews.




  110594784v3
Case 1:20-cv-04834-KAM-RML Document 2-21 Filed 10/08/20 Page 5 of 5 PageID #: 290




             19.    One real world consequence of these new restrictions will be felt by two young

   orphans who worship in my synagogue. The Yizkor prayers are particularly important to them.

    Yet these new restrictions make it impossible for them to participate, since they would be unable

    to gather with the 10 adult men required for this prayer.

    Conclusion

             20.    Those of us challenging the Governor's Order to do reluctantly, and only as a last

    resort to protect the ability of ourselves and our congregants to comply with Jewish law. We are

    a coalition of the complaint: our synagogues have followed all closure, capacity limitation,

   social distancing and masking requirements. The Governor has publicly conceded that there has

    been no enforcement of those requirements against those who have not voluntarily complied.

    But that is punishment, not public health. Let there be strict enforcement of the existing rules —

    that work and allow safety and services to coexist — before imposing punitive and draconian new

    rules that bring those into conflict.


    Executed this ^j    day of October 2020, at Brooklyn, New York.


                                                                cTh

                                                        YISROEL REI MAN




    110594784v3
